Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim of priority to CN 201711011383.2 filed on 10/26/2017 and PCT/CN2018/087135 filed on 5/16/2018 under 35 U.S.C. 119(a-d) is acknowledged.

Objections
Specification
The specification is objected to for information purposes only, because listings should not be individually numbered. § 1.52(b)(6).  Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.  § 1.52(b)(6)  (See, e.g., ¶¶ [0075-81])
 



Claim Objections
The Claims are objected to:
Make sure all variables are defined so as not to cause confusion.  For example, is L2 defined in Claim 3?
Each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  
Where reciting the performance of steps (1),(2),(3),(4) denote as (1) thru (4) and not (1) to (4), etc.
Is there one network in the claims?  If so, be clear which network is referred to.  Use “the network” to refer back properly.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-8 recite a judicial exception(s), including a method of organizing human activity.  More particularly, the entirety of the method steps are directed towards a method of pruning a convolution neural network and determining network sensitivity, which are long standing commercial practices previously performed by humans (e.g., network architects, etc.) manually and via mental steps.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Moreover, the claims recite an algorithm and/or formula, which has also been deemed to be abstract ideas, where not directed towards transformation. For being purely directed towards the method steps of the algorithm, the present invention is abstract.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure (an original network model, etc.)) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or generally instruct an artisan to apply it (the method) across generic computing technology. A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., an electronic representative, mobile electronic device, computer processor, etc.) either further delineate the abstract idea (all of the dependent claims further delineate the algorithm/formula, and are therefore abstract as well), recite insignificant extra-solution activity, and/or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim 6-8 are further rejected under § 101 for being drawn towards all computer readable medium.  That is to say, these claims are not limited to “non-transitory computer readable medium,” and therefore, include transitory signals.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-8 are rejected under 35 USC § 103 as being unpatentable over US 2017/0337471 to Kadav et al, alone.
	With respect to Claim 1, Kadav teaches a method for pruning filters in a convolution layer (Abstract) based on feature map variation (FIG. 1;[0006] maps) in a Convolution Neural Network (Abstract), wherein for an i‘ convolution layer containing n filters, m filters are expected to be removed, the method comprising: (1) performing a forward computation on an original neural network model, to get a feature map x generated by the (i+k)* convolution layer ([0025-27]), where k is any positive integer; (2) traversing all of the n filters in the i** convolution layer; (3) removing a j* filter currently traversed in which remaining filters are the same as in the original network model, to generate a new model ([0018-20], removing low-magnitude filters); (4) performing a forward computation on the new model, to get a feature map x' generated by the (i+k)* convolution layer; (5) calculating a difference value ([0036]) of the feature maps between x and x’; (6) after traversing all of the n filters, sorting the n filters according to difference values of the feature maps between x and x’; and (7) selecting m filters with smallest difference values of the feature maps ([0036]), as filters to be removed ([0018-20]).
	Kadav fails to expressly teach the recited algorithm (i.e., the exact formulas, variables, exponents, and integers applied) in Claim 1, however, the differences between the algorithm taught by Kadav and the present invention are a matter of design choice; and the method steps include limitations that are “obvious to try,” under KSR international Co. v. Teleflex Inc.  As such, it would have been obvious to one of ordinary skill in the art to select the recited algorithm for determining network sensitivity and accuracy of a convolutional neural network. 
With respect to Claim 2, Kadav fails to expressly teach wherein k=2.  Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Kadav to try this limitation. 
With respect to Claim 3, Kadav fails to expressly teach wherein the difference value ([0036]) of the feature maps between x and x' is a L2 norm of the difference value ([0036]) of the feature maps between x and x’, recorded as dif fj = ||x — x’'ll2.  Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Kadav to try this limitation. 
With respect to Claim 4, Kadav teaches a method (FIG. 2) for performing network sensitivity analysis (claim 17 therein) by pruning filters in a convolution layer in a Convolution Neural Network, comprising: for an original network model, testing accuracy ([0036]) thereof by a validation dataset; traversing all of the convolution layers except the last k convolution layers in the network, where k is any positive integer; performing the steps (1) to (6) of the method of pruning filters in a convolution layer based on feature map variation in a Convolution Neural Network as described in claim 1 on a convolution layer currently traversed; removing each filter sequentially ([0006], subsequent) from a filter with the smallest difference value ([0018-20]), wherein whenever a filter is removed, accuracy of a network after pruning is tested ([0036]), until a last filter is left, to get a testing result {accg, aCC,, ACCz,+*+, ACCy_2 } of the accuracy of the network (claim 17 therein); restoring all filters that have been removed in current convolution layer, with keeping same as the original network; calculating difference values ([0036]) between the testing result {aCCy, ACC,, ACCz,***, ACCy_» } of the accuracy of the network ([0025-27]) and accuracy of the original network (Abstract), to get difference values of the accuracy {acc_lossy , acc_loss,, acc_loss,,-+-,acc_loss y.» 1 which indicate condition of loss of network accuracy ([0025-27]) after corresponding number of filters are removed ([0018-20]), and the greater the loss of the accuracy, the higher the sensitivity (claim 17 therein) of the layer to filter removal.
Kadav fails to expressly teach the recited algorithm in Claim 4, however, the differences between the algorithm taught by Kadav and the present invention are a matter of design choice; and the method steps include limitations that are “obvious to try,” under KSR international Co. v. Teleflex Inc.  As such, it would have been obvious to one of ordinary skill in the art to select the recited algorithm for determining network sensitivity and accuracy of a convolutional neural network.
With respect to Claim 5, Kadav teaches a method (FIG. 2) for pruning a network based on sensitivity (claim 17 therein) in a Convolution Neural Network, comprising: perform the method for performing network sensitivity (claim 17 therein) analysis by pruning filters in a convolution layer in a Convolution Neural Network as in claim 4; setting a loss threshold of model accuracy ([0025-27]) that is acceptable after pruning; traversing all of the convolution layers except the last k convolution layers in the network, where k is any positive integer ([0025-27]) , according to sensitivity (claim 17 therein) result of a convolution layer currently traversed, determining a maximum number m of filters that are removable in the layer under the condition that the loss threshold of model accuracy is not exceeded ([0018-20]); removing m filters of the layer with smallest sorted difference values of the feature maps ([0018-20]); after traversing all of the convolution layers except the last k convolution layers in the network, completing the pruning on these layers ([0025-27]).
Kadav fails to expressly teach the recited algorithm in Claim 5, however, the differences between the algorithm taught by Kadav and the present invention are a matter of design choice; and the method steps include limitations that are “obvious to try,” under KSR international Co. v. Teleflex Inc.  As such, it would have been obvious to one of ordinary skill in the art to select the recited algorithm for determining network sensitivity and accuracy of a convolutional neural network.
With respect to Claim 6, Kadav teaches a computer-readable medium (FIG. 4) for recording instructions that can be executed by a processor, that when executed by the processor, cause the processor to perform a method for pruning filters in a convolution layer based on feature map variation in a Convolution Neural Network, wherein for an i*® convolution layer containing n filters, m filters are expected to be removed ([0018-20]), the method comprising: (1) performing a forward computation on an original neural network model, to get a feature map x generated by the (i+k)* convolution layer, where k is any positive integer; (2) traversing all of the n filters in the it? convolution layer; (3) removing a j*" filter currently traversed in which remaining filters are the same as in the original network model, to generate a new model; (4) performing a forward computation on the new model, to get a feature map x' generated by the (i+k)* convolution layer; (5) calculating a difference value ([0036]) of the feature maps between x and x'; (6) after traversing all of the n filters, sorting the n filters according to the difference values of the feature maps between x and x’ ([0036]); (7) selecting m filters with smallest difference values of the feature maps, as filters to be removed ([0018-20]).
Kadav fails to expressly teach the recited algorithm in Claim 6, however, the differences between the algorithm taught by Kadav and the present invention are a matter of design choice; and the method steps include limitations that are “obvious to try,” under KSR international Co. v. Teleflex Inc.  As such, it would have been obvious to one of ordinary skill in the art to select the recited algorithm for determining network sensitivity and accuracy of a convolutional neural network.
With respect to Claim 7, Kadav teaches a computer-readable medium (FIG. 4) for recording instructions that can be executed by a processor, that when executed by the processor, cause the processor to perform a method for performing network sensitivity (claim 17 therein) analysis by pruning filters in a convolution layer in a Convolution Neural Network, comprising: for an original network model, testing accuracy ([0036])  thereof by a validation dataset; traversing all of the convolution layers except the last k convolution layers in the network ([0025-27]) , where k is any positive integer; performing the steps (1) to (6) of the method of pruning filters in a convolution layer based on feature map variation in a Convolution Neural Network as described in claim 1 on a convolution layer currently traversed; removing each filter sequentially from a filter with the smallest difference value ([0018-20]), wherein whenever a filter is removed, accuracy of a network after pruning is tested ([0036]), until a last filter is left, to get a testing result {accg, aCC,, ACCz,+*+, ACCy_2 } of the accuracy of the network ([0025-27]) ; restoring all filters that have been removed in current convolution layer, with keeping same as the original network; calculating difference values ([0036]) between the testing result {aCCy, ACC,, ACCz,***, ACCy_» } of the accuracy of the network ([0025-27]) and accuracy of the original network, to get difference values ([0036]) of the accuracy {acc_lossy , acc_loss,, acc_loss2,+++,acc_loss y-2 1 which indicate condition of loss of network accuracy after corresponding number of filters are removed ([0018-20]), and the greater the loss of the accuracy ([0025-27]) , the higher the sensitivity (claim 17 therein) of the layer to filter removal. 
Kadav fails to expressly teach the recited algorithm in Claim 7, however, the differences between the algorithm taught by Kadav and the present invention are a matter of design choice; and the method steps include limitations that are “obvious to try,” under KSR international Co. v. Teleflex Inc.  As such, it would have been obvious to one of ordinary skill in the art to select the recited algorithm for determining network sensitivity and accuracy of a convolutional neural network.
With respect to Claim 8, Kadav teaches a computer-readable medium (FIG. 4) for recording instructions that can be executed by a processor, that when executed by the processor (FIG. 4), cause the processor to perform a method for pruning a network based on sensitivity (claim 17 therein) in a Convolution Neural Network, comprising: perform the method for performing network sensitivity (claim 17 therein) analysis by pruning filters in a convolution layer in a Convolution Neural Network as in claim 4; setting a loss threshold of model accuracy ([0025-27]) that is acceptable after pruning; traversing all of the convolution layers except the last k convolution layers in the network, where k is any positive integer ([0025-27]) , according to sensitivity (claim 17 therein) result of a convolution layer currently traversed, determining a maximum number m of filters that are removable in the layer under the condition that the loss threshold of model accuracy is not exceeded ([0025-27]) ; removing m filters of the layer with smallest sorted difference values of the feature maps ([0018-20]); after traversing all of the convolution layers except the last k convolution layers in the network, completing the pruning on these layers ([0025-27]).
Kadav fails to expressly teach the recited algorithm in Claim 8, however, the differences between the algorithm taught by Kadav and the present invention are a matter of design choice; and the method steps include limitations that are “obvious to try,” under KSR international Co. v. Teleflex Inc.  As such, it would have been obvious to one of ordinary skill in the art to select the recited algorithm for determining network sensitivity and accuracy of a convolutional neural network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J JACOB/Examiner, Art Unit 3696